Citation Nr: 1019563	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for a 
left groin scar.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1955 to March 
1958 and from December 1958 to July 1961.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in March 2010.  

The issues of entitlement to increased ratings for hearing 
loss and tinnitus were previously before the Board in 
November 2009 when they were remanded to afford the Veteran a 
videoconference hearing.  

The issue of entitlement to an initial compensable evaluation 
for hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  The symptomatology associated with the left groin scar 
more nearly approximates a superficial scar which is painful 
on examination.  

2.  The current 10 percent evaluation assigned to the 
service-connected tinnitus disability is the maximum 
evaluation under VA rating criteria.  




CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 10 percent 
evaluation, but no more, for the service-connected left groin 
scar, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1- 4.10, 4.14, 4.118, Diagnostic 
Code 7804 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

With regard to the left groin scar claim, the Board finds 
that the Veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating.  The discussions in December 2006 and 
May 2008 VCAA letters have informed the Veteran of the 
information and evidence necessary to warrant entitlement to 
an increased rating for the service-connected left groin 
scar.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met 
with regard to the increased rating claim for the left groin 
scar.  The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the Veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
left groin scar claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
increased rating claim for the scar decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the VCAA letters and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the left groin scar claim in the December 2006 VCAA letter.

Additionally, the Board notes that this appeal arises from 
the grant of service connection for the a left groin scar 
where the Veteran has disagreed with the initial disability 
evaluation assigned.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date for the left groin scar, section 5103(a) 
notice was no longer required.  See Dingess at 490 (2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the veteran's disability, a 
VA examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an appropriate VA 
examination for the increased rating scar claim.  Physical 
examination was conducted in December 2006 and the 
symptomatology associated with the service-connected left 
groin scar was adequately reported for ratings purposes.  
There is no objective evidence indicating that there has been 
a material change in the severity of the service-connected 
disability since the Veteran was last examined in December 
2006.  38 C.F.R. § 3.327(a).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the increased rating left 
groin scar claim has been met.  38 C.F.R. § 3.159(c) (4).

With regard to the scar claim, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
Veteran as relevant to the issue.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the Veteran.

With regard to the claim of entitlement to an increased 
rating for tinnitus, the Court has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts with regard to the tinnitus 
claim are not in dispute.  Resolution of the Veteran's appeal 
is dependent on interpretation of the regulations pertaining 
to the assignment of disability ratings for tinnitus.  As set 
out below, the Board has found that the Veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Therefore, 
because no reasonable possibility exists that would aid in 
substantiating the increased rating tinnitus claim, any 
deficiencies of VCAA notice or assistance with regard to the 
claim are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the appellant as a lay person has not been shown to 
be capable of making medical conclusions; thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
appellant is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 


General increased ratings criteria

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board has long recognized that, when considering initial 
ratings as in the current case, the degree of impairment 
since the effective date of the grant of service connection 
must be considered, to include the possibility that a staged 
rating may be assigned.  See Fenderson v. West, 12 Vet. App. 
119 (1998).

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.


Entitlement to an initial compensable evaluation for a left 
groin scar.

In October 2006, the Veteran submitted a claim of 
entitlement, in pertinent part, to service connection for 
left groin pain.  In February 2007, the RO granted service 
connection for a left groin scar and assigned a non-
compensable evaluation, effective October 31, 2006.  The 
Veteran has disagreed with the initial disability evaluation 
assigned by the RO.  

During the pendency of this appeal, the criteria for 
evaluating disabilities of the skin were revised, effective 
October 23, 2008.  The new rating criteria for evaluation of 
scars are applicable only to claims received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September  
23, 2008).  The Veteran's date of claim was in October 2006.   
As a result the regulations under 38 C.F.R. § 4.118 prior to 
October 23, 2008 are in effect.  

At the time of a VA examination which was conducted in 
December 2006, the Veteran reported that he had had 
occasional sharp pain in the area of the scar after surgery 
to repair a hernia in 1957.  Physical examination revealed a 
scar present in the lower left abdominal quadrant measuring 
14 centimeters by 3 millimeters.  The scar was level with the 
skin.  There was no tenderness, disfigurement, or ulceration.  
There was no adherence, instability or inflammation.  There 
was no edema, tissue loss or keloid formation.  There was no 
hypo pigmentation or hyper pigmentation and no abnormal 
texture.  The examiner noted that the residuals of the left 
inguinal hernia repair consisted of occasional pain in the 
left inguinal area and an occasional left leg limp.  

The Veteran testified before the undersigned in March 2010 
that his groin scar was tender and painful.  Sometimes it was 
very severe but mostly it was a nuisance.  He testified that 
some type of pain or discomfort was always present.  The 
Veteran felt like the scar itself was painful and there was 
also a pain in his groin.

Prior to October 23, 2008, under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 applied to disfigurement of the head, 
face and neck.  An increased rating is not warranted under 
this Diagnostic Code as the Veteran's scar is on his groin.  

Diagnostic Code 7801 applied to scars other than the head 
face or neck that were deep or that caused limited motion; 
for a 10 percent rating under this code the area had to 
exceed 6 square inches or 39 square centimeters.  A deep scar 
is defined as one associated with underlying tissue damage.  
38 C.F.R. § 4.118.  An increased rating is not warranted 
under this Diagnostic Code as physical examination conducted 
at the time of the December 2006 VA examination indicated 
that there was no tissue loss.  No other pertinent 
symptomatology was reported at the time of the examination.  

Diagnostic Code 7803 applies to scars that are superficial 
and unstable.  Note (1) explains that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) defines a superficial scar as a 
scar that is not associated with soft tissue damage.  This 
definition is essentially the same for Diagnostic Codes 7802 
and 7804 except these codes specify "underlying soft tissue 
damage."  Id.  An increased rating is not warranted under 
Diagnostic Code 7803 as there is no evidence of record 
indicating that the service-connected scar is unstable.  
Physical examination in December 2006 indicated there was no 
ulceration of the scar and no other pertinent symptomatology 
was reported.  

Diagnostic Code 7802 applies when four requirements are met.   
The scar or scars must be 1) on a part of the body other than 
the head, face or neck; 2) must be superficial; 3) must not 
cause limited motion; and must cover an area of 144 square 
inches or 929 square centimeters or greater.  If the criteria 
are met, a 10 percent rating is warranted.  Id.  While the 
service-connected left groin scar meets the criteria set out 
under 1-3 above, physical examination at the time of the 
December 2006 VA examination documented that the area of the 
service-connected scar was less than 929 square centimeters.  
The scar was measured as 14 centimeters by 3 millimeters.  
This is significantly less area than the required 929 square 
centimeters.  An increased rating is not warranted under 
Diagnostic Code 7802.  

Diagnostic Code 7804 provides for a 10 percent evaluation 
when a scar is superficial and painful upon examination.  The 
Board finds that an increased rating to 10 percent for the 
left groin scar, but no more,  is warranted when the 
disability is evaluated under Diagnostic Code 7804.  While 
the examiner who conducted the December 2006 VA examination 
found that there was no tenderness on physical examination, 
the Veteran has provided testimony indicating that his groin 
scar is continuously painful.  The appellant can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Board finds no reason to question the 
veracity of the symptomatology reported by the Veteran.  
Additionally, the examiner who conducted the December 2006 VA 
examination opined that the residuals of the left inguinal 
hernia repair consisted of occasional pain in the left 
inguinal area.  The combination of the Veteran's testimony 
regarding a painful scar and the finding by the examiner who 
conducted the December 2006 VA examination that the residuals 
of the hernia repair includes occasional pain leads the Board 
to conclude that the symptomatology associated with the 
service-connected left groin scar more nearly approximates a 
10 percent evaluation under Diagnostic Code 7804 during the 
entire appeal period.  A 10 percent evaluation is the 
schedular maximum under this Diagnostic Code.  A staged 
rating is not warranted, as the severity of the disability 
has not varied during the appeal period.

Diagnostic Code 7805 states that other scars should be rated 
on limitation of function of the affected part.  Id.  In the 
current case, there is no evidence of record indicating that 
the service-connected left groin scar is productive of any 
limitation of motion of any body part.  An increased rating 
is not warranted under this Diagnostic Code.  

An increased rating based on the presence of an underlying 
hernia is not warranted.  Physical examination conducted at 
the time of the December 2006 VA examination demonstrates 
that there was no inguinal hernia, ventral hernia or femoral 
hernia present at that time.  There is no other evidence of 
record which indicates that the Veteran currently experiences 
a hernia due to active duty.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left groin scar is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's scar with the established criteria found in the 
rating schedule for evaluation of scars shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his left groin 
scar.  In fact there is no evidence of record indicating that 
the Veteran was ever hospitalized during the appeal period 
for a left groin scar.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that the groin scar markedly impacted his ability to perform 
his job.  The Veteran had been retired from employment for 
some time  prior to submission of his claim.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected left groin scar causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

In October 2006, the Veteran submitted a claim of 
entitlement, in pertinent part, to service connection for 
tinnitus.  In February 2007, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation, effective October 31, 2006.  The Veteran has 
appealed the initial disability evaluation assigned for the 
tinnitus.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.  See also 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding 
that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral).  
The Veteran is already receiving the schedular maximum under 
Diagnostic Code 6260.  There is no legal basis upon which to 
award a higher schedular disability rating.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected tinnitus is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
tinnitus with the established criteria found in the rating 
schedule for evaluation of tinnitus shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required any hospitalization during the appeal period for 
tinnitus.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
tinnitus markedly impacted his ability to perform his job.  
The Veteran had been retired from employment for some time 
prior to submission of his claim.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected tinnitus causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial 10 percent rating, but no more, for 
the service-connected left groin scar is granted during the 
entire appeal period, subject to the laws and regulations 
governing monetary awards.  

A rating in excess of 10 percent for service-connected 
tinnitus is not warranted.  


REMAND

The Veteran is claiming entitlement to an initial compensable 
evaluation for hearing loss.  The last time the disability 
was evaluated by VA for compensation and pension purposes was 
in January 2007.  The Veteran has submitted copies of private 
audiological evaluations which were conducted in July 2007 
and March 2010.  A review of the graphical representation of 
the audiology evaluations appears to demonstrate some 
increase in hearing loss disability greater than shown in 
January 2007 but the Board is not permitted to interpret the 
data further.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (which holds that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
The Board finds therefore, that there is some evidence of 
record which indicates that the Veteran's service-connected 
hearing loss may have increased in disability subsequent to 
the time of the January 2007 VA examination.  The Board finds 
that the Veteran should be afforded a current VA examination 
to determine the extent of the service-connected hearing 
loss.  The Board further notes that the RO has not addressed 
the results of the July 2007 VA examination in a statement of 
the case or supplemental statement of the case.  The RO must 
issue a supplemental statement of the case which addresses 
this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for hearing loss.  After securing 
any necessary releases, obtain any 
records identified by the Veteran which 
have not already been associated with the 
claims file to the extent possible.  

2.  Afford the Veteran the opportunity to 
obtain and submit reports of the July 
2007 and March 2010 graphical date in a 
form which may be used to rated his 
bilateral hearing loss.  Provide him the 
criteria the audiometric data must meet 
to be adequate for rating purposes.

3.  Following completion of the above, 
schedule the Veteran for VA examination 
to determine the current nature and 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review of the pertinent 
documents therein in connection with the 
examination.  The report should reflect 
that such a review was conducted.  All 
appropriate testing, to include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
must describe fully the functional 
effects caused by the Veteran's service-
connected bilateral hearing loss.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim of 
entitlement to an increased initial 
rating for his service-connected hearing 
loss.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and, 
after allowing an appropriate period of 
time to respond, forward the case to the 
Board for final adjudication.  The 
supplemental statement of the case must 
address the report of the July 2007 
private audiological evaluation.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


